Appleton, C. J.
The defendant borrowed of the plaintiff nine dollars on the Lord’s day. Had he given his note for this sum, its collection could not have been enforced because of the statute forbidding secular business on that day. Whether the promise to repay is evidenced! by a written memorandum or by a verbal promise, or rests upon an implied one, the same result must follow. The contract was illegal because made on a day when the making of contracts is forbidden, and the plaintiff cannot claim through an act prohibited by the statute. Finn v. Donahue, 35 Conn. 216. Plaisted v. Palmer, 63 Maine, 576.
The moral obligation to'repay money loaned is the same, whether . the loan be made on one day or on another. It is an unfortunate condition of the law when the violator of its commands is rewarded by it for such violation. The defendant and the plaintiff are alike guilty of a violation of law; the former in soliciting a loan, the latter in yielding to such solicitation. Both are liable to the penalty provided by the statute. But the defendant, while guilty with the plaintiff, and equally amenable to the penalties provided by the statute, is rewarded for his wrong doing by the refusal of the law to aid in the enforcement of a debt justly due. He is absolved -from an indebtedness created at his own instance; while his associate in guilt, who yielded to his wishes is liable to a double penalty, that inflicted by law, and that arising from the non-payment of money loaned in addition to the sorrows of a regretful conscience.
Juvenal indignantly says:

'■'■Multi


Committunt eadem, diverso crimina fato ; lile crucem pretium sceleris tulit, hie diadema.”

*93So, now, of two criminals guilty of tho same offense, one is punished and the other rewarded by the law, which creates the offense.

Plaintiff nonsuit.

DickeRSon, YiRGiN and Peters, JJ., concurred.
Walton, J., concurred in the result.